MEMORANDUM **
Kenneth L. Nordtvedt appeals pro se a decision of the tax court sustaining the Commissioner of Internal Revenue’s determination of federal income tax due for 1996. We have jurisdiction pursuant to 26 U.S.C. § 7482(a). We review de novo the tax court’s conclusions of law, Baizer v. Comm’r, 204 F.3d 1231, 1233-34 (9th Cir. 2000), and we affirm.
The tax court did not err in concluding that Nordtvedt could not adjust the basis in his retirement annuity to take into account the inflation between the date of his contributions to the retirement plan and the annuity starting date, as there is no provision in the Internal Revenue Code which permits an exemption based on inflation adjustments. Cf. New Colonial Ice Co. v. Helvering, 292 U.S. 435, 440, 54 S.Ct. 788, 78 L.Ed. 1348 (1934) (deductions are a matter of legislative grace and will only be allowed when there is a clear provision authorizing them.). Further, “Congress has the power and authority to establish the dollar as a unit of legal value with respect to the determination of taxable income, independent of any value the dollar might also have as a commodity.” Hellermann v. Comm’r, 77 T.C. 1361, 1364, 1981 WL 11317 (1981); see also Norman v. Baltimore & Ohio R.R. Co., 294 U.S. 240, 304-05, 55 S.Ct. 407, 79 L.Ed. 885 (1935).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.